    UNITED STATES BANKRUPTCY COURT
Case 19-02033-VFP
 DISTRICT             Doc 37
          OF NEW JERSEY                    Filed 04/20/20 Entered 04/20/20 15:25:44                     Desc Main
                                       Document
    Caption in Compliance with D.N.J. LBR 9004-1(b)     Page 1 of 2
    Dale E. Barney, Esq.
    David N. Crapo, Esq.
    GIBBONS P.C.
    One Gateway Center
    Newark, New Jersey 07102
    Telephone: (973) 596-4500
    Facsimile: (973) 596-0545                                                  Order Filed on April 20, 2020
    E-mail: dbarney@gibbonslaw.com                                             by Clerk
                                                                               U.S. Bankruptcy Court
             dcrapo@gibbonslaw.com
                                                                               District of New Jersey
    Counsel for Discover Growth Fund, LLC


    In re:

    IMMUNE PHARMACEUTICALS, INC., et
    al.,1
                  Debtors.

    IMMUNE PHARMACEUTICALS, INC.;
    IMMUNE PHARMACEUTICALS, LTD.;                               Case No. :    19-13273
    CYTOVIA, INC.; IMMUNE ONCOLOGY                              Adv. No.:     19-2033
    PHARMACEUTICALS, INC.; MAXIM                                Hearing Date: April 1, 2020
    PHARMACEUTICALS, INC.; IMMUNE                               Judge:        Vincent F. Papalia
    PHARMACEUTICALS USA CORP.; and
    THE OFFICIAL COMMITTEE OF
    UNSECURED CREDITORS OF IMMUNE
    PHARMACEUTICALS, INC., et al.,
    Plaintiffs,
    vs.
    DISCOVER GROWTH FUND, LLC,
    Defendant.

 ORDER DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
         AGAINST DEFENDANT DISCOVER GROWTH FUND, LLC
          The relief set forth on the following page, numbered two (2), is hereby ORDERED.




    DATED: April 20, 2020




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: Immune Pharmaceutical, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
(9630).


2787531.1 115785-100485
Case 19-02033-VFP           Doc 37     Filed 04/20/20 Entered 04/20/20 15:25:44                   Desc Main
                                       Document     Page 2 of 2
Page 2 of 2
Debtor:           Immune Pharmaceuticals Inc., et al.
Case No.:         19-13273 (VFP)
Caption of Order: Order Denying Plaintiffs’ Motion for Partial Summary Judgment Against Defendant Discover
                  Growth Fund, LLC
                  _____________________________________________________________________

         This matter having been opened to the United States Bankruptcy Court for the District of

New Jersey (the “Bankruptcy Court”) by Norris McLaughlin, P.A., counsel for Immune

Pharmaceuticals, Inc., et al. (the “Debtors”), debtors/debtors-in-possession in the above

captioned chapter 11 cases, and Porzio, Bromberg & Newman, P.C., counsel for the Official

Committee of Unsecured Creditors of the Debtors, (the “Committee” and together with the

Debtors, the “Plaintiffs”), upon the Plaintiffs’ Second Motion for Partial Summary Judgment

Against Defendant Discover Growth Fund, LLC [Doc 13](the “Motion”); and good and

sufficient notice of the Motion having been provided; and a hearing having been conducted

on the Motion on April 1, 2020 (the "Hearing"); and the Court having considered the moving

papers, the opposition thereto, and the arguments of counsel; and the Court having determined

that good cause exists for the entry of this Order; and for the reasons set forth on the record at

the Hearing;

         IT IS ORDERED as follows:

         1.        The Motion is DENIED.

         2.        This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation of this Order.




                                                      2
2787531.1 115785-100485
